Citation Nr: 9908682	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  97-25 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for an anterior 
cruciate ligament tear with reconstruction of the right knee, 
currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for patellofemoral 
pain syndrome of the left knee with traumatic arthritis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1986 to September 
1992.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1996 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which continued 10 percent ratings 
for both of the veteran's knee disabilities.  A February 1997 
rating decision found clear and unmistakable error in the 
October 1996 rating decision and granted a rating of 40 
percent for the veteran's right knee disability.  However, as 
that does not represent a full grant of benefits sought on 
appeal, that claim remains before the Board.


REMAND

The United States Court of Veterans Appeals has held that VA 
has a duty to assist veterans in the development of facts 
pertinent to their claims, under 38 U.S.C.A. § 5107(a) (West 
1991) and 38 C.F.R. § 3.103(a) (1998), which requires that VA 
accomplish additional development of the evidence if the 
record currently before it is inadequate.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

The Board feels that a VA examination would be useful in 
determining the current severity of the veteran's knee 
disabilities, particularly with regard to consideration of an 
additional disability due to limited motion, excess motion, 
weakened motion, excess fatigability, incoordination, or 
painful motion.

The Board also feels that the RO should address the issue of 
whether the veteran may be entitled to an additional rating 
for lateral instability of the knee under diagnostic code 
5257 pursuant to the holding of the general counsel in 
VAOPGCPREC 23-97 (July 1, 1997), which held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under diagnostic Codes 5003 and 5257, and 
VAOPGCPREC 9-98 (Aug. 14, 1998), which held that if a 
musculoskeletal disability is rated under a specific 
diagnostic code that does not involve limitation of motion 
and another diagnostic code based on limitation of motion may 
be applicable, the latter diagnostic code must be considered 
in light of § 4.40, § 4.45, and § 4.59.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should schedule the veteran 
for a VA joints examination.  The claims 
folder and a copy of this remand should 
be made available to and be reviewed by 
the examiner prior to the examination.  
Specifically the examiner should provide 
the following information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The examiner should provide an 
active and passive range of motion 
of both knees, as measured by 
goniometer.  The examiner should 
specifically state for each knee 
whether there is any additional 
disability due to limited motion, 
excess motion, weakened motion, 
excess fatigability, incoordination, 
or painful motion.  The examiner 
should also render a specific 
finding as to whether there is 
lateral instability of either knee.  
The examiner should render an 
opinion as to the severity of any 
lateral instability shown.

2.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

3.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  The RO should address the 
issue of whether the veteran may be 
entitled to an additional rating for 
lateral instability of the knee under 
diagnostic code 5257 pursuant to the 
holding of the general counsel in 
VAOPGCPREC 23-97 (July 1, 1997), and 
VAOPGCPREC 9-98 (Aug. 14, 1998).  If the 
decision remains adverse to the veteran, 
in whole or in part, he and his 
representative should be furnished a 
supplemental statement of the case which 
informs them of the applicable laws and 
regulations, and should be afforded the 
applicable period of time within which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.






	(CONTINUED ON NEXT PAGE)



The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with the requested development may have an adverse effect 
upon his claim.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 5 -


